Holmes, J.,
dissenting. I dissent from today’s majority opinion, which deals a blow to law enforcement efforts in the war against illegal drugs. The majority bases its determination upon the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution without any conscious consideration of the statutory provisions controlling the sale, distribution, and possession of pharmaceutical drugs.
The salient facts in this case are that Drexel Penn purchased the Town Pharmacy from his sister, Jean Poole, in 1983. Carl Longociu, the pharmacist for Jean Poole when she owned the pharmacy, subsequently was employed by Penn as Town Pharmacy’s pharmacist. On Town Pharmacy’s application to the State Board of Pharmacy for registration as a terminal and wholesale distributor of dangerous drugs, Longociu was listed as the registered pharmacist. Longociu was also the applicant for the renewal of the registration with the United States Drug Enforcement Agency. Further, Longociu was at all times relevant to this case listed with the State Board of Pharmacy as the pharmacist in control of the drugs and records of Town Pharmacy.
On April 6, 1987, the Town Pharmacy closed indefinitely. At this time Longociu quit his position with the pharmacy; however, he failed to inform the State Board of Pharmacy of his successor.
*731Prior to the pharmacy’s closing, the Greenfield City Police Department had initiated an investigation regarding its selling of drugs without prescriptions. On March 30, 1987, an informant purchased what was represented to be a controlled substance from Penn, but the substance was subsequently determined to be noncontrolled. Next, on April 10,1987, following a request by the Greenfield Police to the State Board of Pharmacy for an inspection of the Town Pharmacy, Fred Williams, an enforcement agent of the State Board of Pharmacy, along with Greenfield Police Chief Greg Barr and others, met to investigate the matter. Agent Williams, believing Longociu to be in control of the Town Pharmacy, provided him with an inspection card requesting inspection of all drug stock and records pursuant to R.C. 3719.27. Longociu gave his permission to search the pharmacy.
The inspection of the Town Pharmacy revealed mislabeled, misbranded and outdated drugs in the pharmacy drug stock. Sample drugs were also found by the investigators. All of these items were seized on April 10, 1987. Later, on April 13 and May 7, agents returned to the pharmacy to continue the audit, which could not be completed on April 10. Upon their return they discovered many records missing, including DEA 222 forms, which are forms used to order drugs from manufacturers. On April 13 and May 7, all the records which indicated impropriety were removed, with receipts given to Longociu, the pharmacist, who was responsible for the premises.
As a result of the joint investigation by the State Board of Pharmacy and the Greenfield Police Department, Penn was charged with, and convicted of, one count each of unlawful selling of drugs in violation of R.C. 4729.28, trafficking in a counterfeit controlled substance in violation of R.C. 2925.-37(B), trafficking in drugs in violation of R.C. 2925.03(A)(1), and six counts of illegal processing of drug documents in violation of R.C. 2925.23(B)(1). The court of appeals reversed the conviction.
The central issue in this case is whether Longociu was vested with the authority to permit Town Pharmacy to be searched and its records reviewed. The majority mistakenly believes that since Longociu no longer was employed by Penn, he had absolutely no authority to consent to a search of the pharmacy premises. This belief is contrary to law and sets a dangerous precedent.
There are several provisions of the Revised Code and Administrative Code dealing with a pharmacist’s duties in maintaining a pharmacy. First, R.C. 4729.27 requires that “[a] person not a registered pharmacist, who owns, manages, or conducts a pharmacy as defined in section 4729.02 of the Revised Code, shall have in his employ, in full and actual charge of such pharmacy, a pharmacist registered under the laws of this state. * * * ” (Emphasis *732added.) See, also, Ohio Adm.Code 4729-9-11. Moreover, in relation to the responsibility for holding and dispensing drugs, R.C. 4729.51(C) states that “[n]o person, except a licensed terminal distributor of dangerous drugs or a practitioner, shall purchase for the purpose of resale, possess for sale, or sell, at retail, dangerous drugs.” See, also, R.C. 4729.51(A). Further, former Ohio Adm.Code 4729-5-23 (eff. Sept. 10, 1976) provided that the statutorily responsible pharmacist must conduct himself or herself as follows:
“(A) The pharmacist whose name appears on the terminal distributor of dangerous drugs license shall be in charge of the practice of the profession of pharmacy in the prescription department, including but not limited to maintaining all drug records required by state or federal law to be kept at the licensed location.
“(B) If there is a change in the responsible pharmacist, the person to whom the terminal dangerous drug license has been issued shall notify the board of pharmacy within thirty (30) days thereof of the change and the name of the new responsible pharmacist.
“(C) The person to whom the terminal dangerous drug license has been issued and all pharmacists on duty are responsible for compliance with all state and federal laws regulating the distribution of drugs and the practice of pharmacy.” (Emphasis added.)
As noted above, before there could be a change in the “responsible pharmacist” under former Ohio Adm.Code 4729-5-23, the licensed terminal drug distributor was required to contact the State Board of Pharmacy and notify it of the change along with the name of the new pharmacist. Furthermore, in cases where the responsible pharmacist is also the holder of the wholesale or terminal distributor license, he or she must file written notice with the State Board of Pharmacy at least fourteen days prior to the proposed date of discontinuing business in order to terminate his or her responsibilities. Ohio Adm.Code 4729-9-07.7 Clearly, under the foregoing provisions, Longociu had the authority to consent to an investigation of the records and inventory of the *733controlled substances at the time the search was conducted. He could not disassociate himself from the pharmacy8 until notification was received by the State Board of Pharmacy and a new responsible pharmacist was named. The mere fact that Longociu had quit Penn’s employ did not relieve him of control or responsibility for the drugs or records.
Since I have established that Longociu was the responsible custodian of the controlled substances and records of the Town Pharmacy, the next query is whether the search conducted was properly executed. R.C. 3719.07(C) requires an owner of a pharmacy to keep records of all controlled substances received or dispensed by him or her in accordance with R.C. 3719.07(G). To enforce the pharmacy owner’s duty to keep records, R.C. 3719.13 specifically authorizes inspections of the premises by stating:
“Prescriptions, orders, and records, required by Chapter 3719. of the Revised Code, and stocks of dangerous drugs and controlled substances, shall be open for inspection only to federal, state, county, and municipal officers, and employees of the state board of pharmacy whose duty it is to enforce the laws of this state or of the United States relating to controlled substances. * * * ” Consistent with this statutory scheme, R.C. 3719.27 provides:
“Persons required, by Chapter 3719. of the Revised Code, to keep files or records shall, upon the written request of an officer or employee designated by the state board of pharmacy, make such files or records available to such officer or employee, at all reasonable hours, for inspection and copying, and accord to such officer or employee full opportunity to check the correctness of such files or records, including opportunity to make inventory of all stocks of controlled substances on hand. No person shall fail to make such files or records available or to accord such opportunity to check their correctness.” See, also, Ohio Adm.Code 4729-5-17(F) (“Records of dispensing or administering drugs which may be required as evidence of a violation shall be released to a member, inspector, agent or investigator of the board of pharmacy or any state, county or municipal officer whose duty is to enforce the laws of this state or the United States relating to drugs and who is engaged in a specific investigation involving a designated person or drug upon his request. * * *
Thus, R.C. 3719.27 and Ohio Adm.Code 4729-5-17(F) not only require an inspection of records and drug stocks upon written request at all reasonable hours, they also prohibit anyone from failing to make the records available.
*734In the case sub judice Longociu had the authority to consent to the audit of the Town Pharmacy. In order to facilitate the investigation conducted by the State Board of Pharmacy and Greenfield Police Department, Longociu gave the authorities access to the pharmacy premises. In light of the fact that Longociu was still the “responsible pharmacist” for the pharmacy, his possession of the keys and his authority to permit the agents into the pharmacy were consistent with the cited statutes and rules. This is evidenced by the following colloquy that took place at the hearing on Penn’s motion to suppress between Rocky A. Coss, on behalf of the state, and Frederick Williams, an enforcement agent with the State Board of Pharmacy:
“Q. [Coss] Now, on April 10, 1987, could you explain to the Court what you did at that time?
“A. [Williams] Went to Greenfield Police Department. I talked there with Chief Barr, Clay McPherson, and Officer Schottelkotte. They advised me that they had had an on-going [sic] investigation at the Pharmacy. I asked who the responsible person was, the Pharmacist there, and they advised me it was Carl Longocieu [sic]. They had contacted Carl Longocieu [sic], he came to the Police Department, and I talked to him for a few minutes, asked him general questions about the Pharmacy, who had keys and so on. He advised me there were several people that did have keys to the Pharmacy[.] Officer McPherson and Officer Schottelkotte then located the people who had keys other than Carl.
“Q. Why was that done?
“A. It’s a Pharmacy regulation that only the Pharmacist may have a key to the Pharmacy unless they have an approved barricade.
“Q. Approved barricade for what?
“A. To maintain the security and integrity of the drugs in that Pharmacy.
“Q. In this situation when you inspected the Town Pharmacy, did you find an approved barricade?
“A. No, sir, it was not.
“Q. So the regulation was then that no-one [sic] else was supposed to have a key?
“A. Only the Pharmacist.
“Q. Was it at your direction then they pick up the other keys?
“A. Yes.
“Q. After you took that precaution, what did you do?
“A. We met Carl where he let us into the Pharmacy and started to do an inspection of the pharmacy.
*735“Q. At that time, was Carl Longocieu [sic], you indicated that he was the responsible person in charge. Would you explain what that term means in your job?
“A. Every Pharmacy or location where drugs are being stored have to have a responsible person. This person has to be either a Physician, a Pharmacist, a Registered Pharmacist, in the State of Ohio.
“Q. And who was that responsible person for Town Pharmacy?
“A. Carl Longocieu [sic].”
Thus, because Longociu was the only responsible pharmacist for the pharmacy and because the pharmacy lacked any approved barricade9 erected pursuant to former Ohio Adm.Code 4729-9-11(B)(2), I conclude that the inspections conducted by the enforcement agents and the Greenfield police officers were properly carried out.
*736The majority carelessly concludes in this case that “while the State Board of Pharmacy is empowered to inspect records and files pertaining to the business of a pharmacy pursuant to R.C. 3719.13 and 3719.27, the board cannot act as a surrogate for the police to obviate the constitutional duty of obtaining a search warrant.” (Footnotes omitted.) The majority supports its position by citing State v. VFW Post 3562 (1988), 37 Ohio St.3d 310, 315, 525 N.E.2d 773, 778, which held that “ * * * a warrantless administrative search may not be used to obtain evidence of general criminality.”
In VFW Post 3562, liquor agents conducted a general search, which resulted in the filing of gambling charges under R.C. 2915.02. The charges were unrelated to the liquor laws. Furthermore, in VFW Post 3562, the defendants challenged the constitutionality of R.C. 4301.10(A)(6) and certain Ohio Administrative Code regulations adopted by the Department of Liquor Control regarding inspections and searches. It should be noted that in the case sub judice there is no challenge to the constitutionality of R.C. 3719.13, 3719.27 or 4729.37. Moreover, in this case only charges relating to controlled substances, dispensing of them, or prescriptions for them were filed against the defendant. R.C. 3719.18(A) directs the State Board of Pharmacy, its officers and agents to enforce R.C. Chapters 2925 and 3719. To maintain that violations of R.C. Chapter 2925 are offenses of general criminality not related to the inspections under R.C. 3719.13, 3719.27 and 4729.37 is judicially irresponsible in light of the clear intent of these statutes. Thus, VFW Post 3562, supra, is clearly distinguishable from this case on its facts and the issues appealed from the lower appellate court.
Accordingly, for the reasons expressed above, I strongly dissent and would reinstate defendant’s convictions on all counts of the indictment.
Wright, J., concurs in the foregoing dissenting opinion.

. Ohio Adm.Code 4729-9-07 states in pertinent part:
“(A) A wholesale or terminal distributor of dangerous drugs who plans to discontinue business activities shall file a written notice with the board of pharmacy. The written notice shall be submitted to the board of pharmacy in person or by registered or certified mail, return receipt requested, at least fourteen (14) days in advance of the proposed date of discontinuing business. * * *
<< * * *
“(C) Upon discontinuing business, the registrant shall return to the board of pharmacy, in person or by registered or certified mail, return receipt requested, the wholesale distributor of dangerous drugs license or the terminal distributor of dangerous drugs license for cancellation and the copies of the inventory required on paragraph (B) of this regulation.”


. Longociu was not only the responsible pharmacist subject to the provisions set forth in Ohio Adm.Code 4729-5-23 and 4729-9-11, he was also the holder of the terminal distributor of dangerous drugs license, which made him subject to the provisions of Ohio Adm.Code 4729-9-07.


. For the purposes of security and control of dangerous drugs, Ohio Adm.Code 4729-9-11, as in effect in 1987, required as follows:
“A pharmacist shall provide ‘supervision and control’ of dangerous drugs as required in division (B) of section 4729.55 of the Revised Code, and ‘adequate safeguards’ as required in division (C) of section 4729.55 of the Revised Code, by either of the following procedures:
“(A) Personal supervision by a registered pharmacist of the dangerous drug stock in a pharmacy when the dangerous drug stock is subject to theft or diversion.
“(B) Physical security of the dangerous drug stock, whenever personal supervision of it is not provided by a registered pharmacist, according to the following requirements:
“(1) Owners of prescription departments, which are to be closed at times the merchandise area of the same storeroom remains open, must request permission from the state board of pharmacy, submit a detailed plan of the prescription department barrier and obtain written approval before closing the prescription department.
“(2) The prescription department must be secured by a physical barrier at least seven feet high and suitable locks to prevent anyone from entering at a time the pharmacist is not present without obvious damage to the barrier of physical security provided.
“(3) The prescription department must contain all dangerous drugs, exempt narcotics, devices, poisons, and every other item or product which requires the personal supervision or sale by a pharmacist.
“(4) No item, product, record or equipment which must be accessible to anyone other than a pharmacist may be stored in the prescription department.
“(5) Only a pharmacist or responsible person designated by the owner may possess the key to the prescription department and assume responsibility for the security of dangerous drugs, exempt narcotics, devices, poisons and any other item or product which requires the personal supervision or sale by a pharmacist.
“(6) No prescription, dangerous drug, exempt narcotic, device, nor any other item or product which requires the personal supervision or sale by a pharmacist may be sold, given away or disposed of at any time the prescription department is closed.
“(7) New prescriptions received from the patient or by mail, refill prescription orders received from the patient or by phone or by mail may be dropped into the prescription department by slot, when a pharmacist is not present.
“(8) Notice to the public of operating hours of the prescription department must be posted.” (Emphasis added.) Ohio Monthly Record (1977-1978) 3-1044.